PHILLIPS, Circuit Judge
(dissenting in part).
After a painstaking and careful examination of the record, I am convinced that there was no substantial evidence establishing that Chas. M. Johnson was the agent of the Boardman Company, or that the Board-man Company had any knowledge of the illegality of the transactions between Johnson and the Board of County Commissioners set up in the cross-petition. If this be true, the Board was not entitled to recover against the Boardman Company on the cross-petition. See Buckeye Engine Co. v. City of Cherokee, 54 Old. 509, 153 P. 1166; Dowler v. State, 179 Okl. 532, 66 P.2d 1081.
For these reasons, I dissent from the affirmance of the judgment in favor of the Board on the cross-petition.